Order in so far as appealed from affirméd, without costs. The trial having been specially set for a fixed day for the convenience of witnesses from a distance, required the attorney to retain counsel who was not already otherwise engaged for that same time, or at least that the cause should not have been answered ready when such trial counsel was required by the practice of the Appellate Division of the First Department then to be in attendance before that court. Jenks, P. J., Rich, Putnam, Blaekmar and Jaycox, JJ., concurred.